INVESTMENT ADVISORY AGREEMENT AGREEMENT made this day of , 2012, by and between Empyreal Investment Trust, a Delaware statutory trust (the “Trust”), and Empyreal Investments, LLC, a limited liability company organized under the laws of the State of California (the “Adviser”). WHEREAS, the Trust is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company, and offers for sale distinct series of shares of beneficial interest (each, a “Fund” and collectively, the “Funds”), each corresponding to a distinct portfolio; and WHEREAS, the Trust desires to avail itself of the services, information, advice, assistance and facilities of an investment adviser on behalf of one or more Funds of the Trust, and to have that investment adviser provide or perform for the Funds various research, statistical and investment services; and WHEREAS, the Adviser is willing to furnish such services to the Trust with respect to each of the Funds listed on Schedule A to this Agreement, individually and not jointly, on the terms and conditions hereinafter set forth; NOW, THEREFORE, in consideration of the promises and the mutual covenants herein contained, it is agreed between the parties as follows: 1.EMPLOYMENT OF THE ADVISER.The Trust hereby employs the Adviser to invest and reinvest the assets of the Funds in the manner set forth in Section 2 of this Agreement subject to the direction of the Trustees and the officers of the Trust, for the period, in the manner, and on the terms set forth hereinafter.The Adviser hereby accepts such employment and agrees during such period to render the services and to assume the obligations herein set forth.The Adviser shall for all purposes herein be deemed to be an independent contractor and shall, except as expressly provided or authorized (whether herein or otherwise), have no authority to act for or represent the Trust in any way or otherwise be deemed an agent of the Trust. 2.OBLIGATIONS OF, AND SERVICES TO BE PROVIDED BY, THE ADVISER.The Adviser undertakes to provide the services hereinafter set forth and to assume the following obligations: A.INVESTMENT ADVISORY SERVICES. (i)The Adviser shall direct the investments of each Fund, subject to and in accordance with the Fund’s investment objective, policies and limitations as provided in its prospectus(es) and statement(s) of additional information (collectively, the “Prospectus”) and other governing instruments, as amended from time to time, and any other directions and policies which the Trustees may issue to the Adviser from time to time. (ii)The Adviser is authorized, in its discretion and without prior consultation with the Trust, to purchase and sell for each Fund, securities and other investments consistent with the Fund’s objectives and policies. 1 B.CORPORATE MANAGEMENT SERVICES. (i)The Adviser shall furnish for the use of the Trust office space and all office facilities, equipment and personnel necessary for servicing the investments of the Trust. (ii)The Adviser shall pay the salaries of all personnel of the Trust and the Adviser performing services relating to research, statistical and investment activities on behalf of the Trust. C.PROVISION OF INFORMATION NECESSARY FOR PREPARATION OF REGISTRATION STATEMENT, AMENDMENTS AND OTHER MATERIALS.The Adviser will make available and provide such information as the Trust and/or its administrator may reasonably request for use in the preparation of its registration statement, reports and other documents required by any applicable federal, foreign or state statutes or regulations. D.CODE OF ETHICS.The Adviser has adopted and will maintain a written code or codes of ethics complying with the requirements of Rule 17j-1 under the 1940 Act and Rule 204A-1 under the Investment Advisers Act of 1940, as amended, and will provide the Trust and its administrator, on the date of this Agreement, a copy of the code or codes of ethics and evidence of its or their adoption.Within forty-five (45) days of the end of the last calendar quarter of each year while this Agreement is in effect, an executive officer of the Adviser shall certify to the Trustees that the Adviser has complied with the requirements of Rule 17j-1 and Rule 204A-1 during the previous year and that there has been no violation of the Adviser’s code or codes of ethics or, if such a violation has occurred, that appropriate action was taken in response to such violation.Upon the written request of the Trust or its administrator, the Adviser shall permit the Trust or its administrator to examine the reports required to be made to the Adviser by Rule 17j. E.DISQUALIFICATION.The Adviser shall immediately notify the Trustees of the occurrence of any event which would disqualify the Adviser from serving as an investment adviser of an investment company pursuant to Section 9 of the 1940 Act or any other applicable statute or regulation. F.OTHER OBLIGATIONS AND SERVICES.The Adviser shall make its officers and employees available to the Trustees and officers of the Trust for consultation and discussion regarding the management of each Fund and its investment activities. 3.EXECUTION AND ALLOCATION OF PORTFOLIO BROKERAGE. A.The Adviser, subject to the control and direction of the Trustees, shall have authority and discretion to select brokers and dealers to execute portfolio transactions for each Fund, and for the selection of the markets on or in which the transactions will be executed. B.In acting pursuant to Section 3A, the Adviser will place orders through such brokers or dealers in conformity with the portfolio transaction policies set forth in the Trust’s registration statement. 2 C.It is understood that neither the Trust nor the Adviser will adopt a formula for allocation of a Fund’s brokerage. D.It is understood that the Adviser may, to the extent permitted by applicable laws and regulations, aggregate securities to be sold or purchased for any Fund and for other clients of the Adviser in order to obtain the most favorable price and best execution.In that event, allocation of the securities purchased or sold, as well as expenses incurred in the transaction, will be made by the Adviser in the manner it considers to be the most equitable and consistent with its fiduciary obligations to the Trust and to its other clients. E.It is understood that the Adviser may, to the extent authorized by Section 28(e) of the Securities Exchange Act of 1934, as amended, use brokers who provide a Fund with research, analysis, advice and similar services to execute portfolio transactions on behalf of the Fund, and the Adviser may pay to those brokers in return for brokerage and research services a higher commission than may be charged by other brokers, subject to the Adviser determining in good faith that such commission is reasonable in terms either of the particular transaction or of the overall responsibility of the Adviser to the Fund and its other clients and that the total commissions paid by such Fund will be reasonable in relation to the benefits to the Fund over the long term. F.It is understood that the Adviser may use brokers who (i) are affiliated with the Adviser provided that no such broker will be utilized in any transaction in which such broker acts as principal; and (ii) the commissions, fees or other remuneration received by such brokers is reasonable and fair compared to the commissions fees or other remuneration paid to other brokers in connection with comparable transactions involving similar securities being purchased or sold during a comparable period of time. G.The Adviser shall provide such reports as the Trustees may reasonably request with respect to each Fund’s total brokerage and portfolio transaction activities and the manner in which that business was allocated. 4.DELEGATION OF ADVISER’S OBLIGATIONS AND SERVICES.With respect to any or all Funds, the Adviser may enter into one or more contracts (each, a “Sub-Advisory Agreement”) with a Sub-Adviser in which the Adviser delegates to such Sub-Adviser any or all of its obligations or services specified in Section 2 of this Agreement, provided that each Sub-Advisory Agreement imposes on the Sub-Adviser bound thereby all the duties and conditions the Adviser is subject to under this Agreement, and further provided that each Sub-Advisory Agreement meets all requirements of the 1940 Act and rules thereunder.No Fund shall not pay any additional compensation for any Sub-Adviser and the Adviser shall be as fully responsible to the Trust for the acts and omissions of the Sub-Adviser as it is for its own acts and omissions.The retention of any Sub-Adviser shall be approved in advance by (i) the Board of Trustees of the Trust and (ii) the shareholders of the relevant Fund if required under any applicable provisions of the 1940 Act. The Adviser will review, monitor and report to the Trust’s Boardof Trustees regarding the performance and investment procedures of any Sub-Adviser. In the event that the services of any Sub-Adviser are terminated, the Adviser may provide investment advisory services pursuant to this Agreement to the Fund without a Sub- 3 Adviser and without further shareholder approval, to the extent consistent with the 1940 Act. A Sub-Adviser may be an affiliate of the Adviser. 5.EXPENSES OF THE TRUST.Except as may be agreed to otherwise by the Trust and the Adviser from time to time, the Trust will pay all its expenses other than those expressly stated to be payable by the Adviser hereunder, which expenses payable by the Trust shall include, without limitation: A.fees payable foradministrative services; B.fees payable for accounting services; C.the cost of obtaining quotations for calculating the value of the assets of each Fund; D.interest and taxes; E.brokerage commissions, dealer spreads and other costs in connection with the purchase or sale of securities; F.compensation and expenses of its Trustees other than those who are “interested persons” of the Trust within the meaning of the 1940 Act; G.legal and audit expenses; H.fees and expenses related to the registration and qualification of the Trust and its shares for distribution under state and federal securities laws; I.expenses of typesetting, printing and mailing reports, notices and proxy material to shareholders of the Trust; J.all other expenses incidental to holding meetings of the Trust’s shareholders, including proxy solicitations therefor; K.premiums for fidelity bond and other insurance coverage; L.the Trust’s association membership dues; M.expenses of typesetting for printing Prospectuses; N.expenses of printing and distributing Prospectuses to existing shareholders; O.out-of-pocket expenses incurred in connection with the provision of custodial and transfer agency services; 4 P.service fees payable by each Fund to the distributor for providing personal services to the shareholders of each Fund and for maintaining shareholder accounts for those shareholders; Q.distribution fees; and R.such non-recurring expenses as may arise, including costs arising from threatened legal actions, suits and proceedings to which the Trust is a party and the legal obligation which the Trust may have to indemnify its Trustees and officers with respect thereto. 6.COMPENSATION OF THE ADVISER.As compensation for the services which the Adviser is to provide or cause to be provided pursuant to Paragraph 2, each Fund shall pay to the Adviser out of Fund assets an annual fee, computed and accrued daily and paid in arrears monthly, at the rate set forth opposite each Fund’s name on Schedule A, which shall be a percentage of the average daily net assets of the Fund (computed in the manner set forth in the Fund’s most recent Prospectus and Statement of Additional Information) determined as of the close of business on each business day throughout the month. At the request of the Adviser, some or all of such fee shall be paid directly to a Sub-Adviser. The fee for any partial month under this Agreement shall be calculated on a proportionate basis. 7.ACTIVITIES AND AFFILIATES OF THE ADVISER. A.The services of the Adviser to the Trust are deemed not to be exclusive, and the Adviser is free to render services to others and engage in other activities; provided, however, that such other services and activities do not, during the term of this Agreement, interfere, in a material manner, with the Adviser’s ability to meet all of its obligations with respect to rendering services to the Trust hereunder. B.The Trust acknowledges that the Adviser or one or more of its “affiliated persons” may have investment responsibilities or render investment advice to or perform other investment advisory services for other individuals or entities and that the Adviser, its “affiliated persons” or any of its or their directors, officers, agents or employees may buy, sell or trade in securities for its or their respective accounts (“Affiliated Accounts”).Subject to any other provisions of this Agreement to the contrary, the Trust agrees that the Adviser or its “affiliated persons” may give advice or exercise investment responsibility and take such other action with respect to Affiliated Accounts which may differ from the advice given or the timing or nature of action with respect to the Funds of the Trust, provided that the Adviser acts in good faith.The Trust acknowledges that one or more of the Affiliated Accounts may at any time hold, acquire, increase, decrease, dispose of or otherwise deal with positions in investments in which one or more Funds may have an interest.The Adviser shall have no obligation to recommend for any Fund a position in any investment which an Affiliated Account may acquire, and the Trust shall have no first refusal, co-investment or other rights in respect of any such investment, either for its Funds or otherwise. C.Subject to and in accordance with the Agreement and Declaration of Trust and Bylaws of the Trust as currently in effect and the 1940 Act and the rules thereunder, it is 5 understood that Trustees, officers and agents of the Trust and shareholders of the Trust are or may be interested in the Adviser or its “affiliated persons” as directors, officers, agents or shareholders of the Adviser or its “affiliated persons”; that directors, officers, agents and shareholders of the Adviser or its “affiliated persons” are or may be interested in the Trust as trustees, officers, agents, shareholders or otherwise; that the Adviser or its “affiliated persons” may be interested in the Trust as shareholders or otherwise; and that the effect of any such interests shall be governed by said Agreement and Declaration of Trust, Bylaws and the 1940 Act and the rules thereunder. 8.LIABILITIES OF THE ADVISER. A.Except as provided below, in the absence of willful misfeasance, bad faith, gross negligence, or reckless disregard of obligations or duties hereunder on the part of the Adviser, the Adviser shall not be subject to liability to the Trust or to any shareholder of the Trust or its Funds for any act or omission in the course of, or connected with, rendering services hereunder or for any losses that may be sustained in the purchase, holding or sale of any security or the making of any investment for or on behalf of the Trust. B.No provision of this Agreement shall be construed to protect any Trustee or officer of the Trust, or the Adviser, from liability in violation of Sections 17(h), 17(i), 36(a) or 36(b) of the 1940 Act. 9.RECORD KEEPING AND REPORTS. A.The Adviser will maintain all books and records with respect to the Trust’s securities transactions required by the 1940 Act and rules thereunder (other than those records being maintained by the Trust’s administrator, custodian or transfer agent) and preserve such records for the periods prescribed therefore. B.The Adviser shall regularly report to the Board of Trustees on the investment program of the Trust and the issuers and securities generally represented in the Trust’s portfolio, and will furnish the Board of Trustees such periodic and special reports as the Trustees may reasonably request. The Trust shall furnish or otherwise make available to the Adviser such financial reports, proxy statements, policies and procedures and other information relating to the business and affairs of the Trust as the Adviser may reasonably require in order to discharge its duties and obligations hereunder. 10.EFFECTIVE DATE; TERM.This Agreement shall become effective on the date first written above and shall remain in force for an initial period of not more than two years from such date, and from year to year thereafter, but only so long as such continuance is specifically approved at least annually by the Board of Trustees, including the vote of a majority of the Trustees who are not “interested persons” of the Trust, cast in person at a meeting called for the purpose of voting on such approval, or by vote of a majority of the outstanding voting securities. The aforesaid provision shall be construed in a manner consistent with the 1940 Act and the rules and regulations thereunder. 6 11.ASSIGNMENT.No “assignment” of this Agreement shall be made by the Adviser, and this Agreement shall terminate automatically in event of such assignment.The Adviser shall notify the Trust in writing in advance of any proposed change of “control” to enable the Trust to take the steps necessary to enter into a new advisory agreement. 12.AMENDMENT.This Agreement may be amended at any time, but only by written agreement between the Adviser and the Trust, which amendment is subject to the approval of the Trustees of the Trust and, where required by the 1940 Act, the shareholders of any affected Fund in the manner required by the 1940 Act and the rules thereunder. 13.TERMINATION.This Agreement: A.may at any time be terminated without payment of any penalty by the Trust with respect to any Fund (by vote of the Board of Trustees of the Trust or by “vote of a majority of the outstanding voting securities”) on sixty (60) days’ written notice to the Adviser; B.shall immediately terminate in the event of its “assignment”; and C.may be terminated with respect to any Fund by the Adviser on sixty (60) days’ written notice to the Trust. 14.STRUCTURE OF AGREEMENT. The Trust is entering into this Agreement on behalf of the respective Funds individually and not jointly. The responsibilities and benefits set forth in this Agreement shall refer to each Fund individually and not jointly. No Fund shall have any responsibility for any obligation of any other Fund arising out of this Agreement. Without otherwise limiting the generality of the foregoing: A.any breach of any term of this Agreement regarding the Trust with respect to any one Fund shall not create a right or obligation with respect to any other Fund; B.under no circumstances shall the Adviser have the right to set off claims relating to a Fund by applying property of any other Fund; and C.the business and contractual relationships created by this Agreement, consideration for entering into this Agreement, and the consequences of such relationship and consideration relate solely to the Trust and the particular Fund to which such relationship and consideration applies. This Agreement is intended to govern only the relationships between the Adviser, on the one hand, and the Trust and the Funds, on the other hand, and (except as specifically provided above in this Paragraph 14) is not intended to and shall not govern (i) the relationship between the Trust and any Fund or (ii) the relationships among the respective Funds. 15.DEFINITIONS.As used in this Agreement, the terms “affiliated person,” “assignment,” “control,” “interested person” and “vote of a majority of the outstanding voting securities” shall have the meanings set forth in the 1940 Act and the rules and regulations 7 thereunder, subject to any applicable orders of exemption issued by the Securities and Exchange Commission. 16.NOTICE.Any notice under this Agreement shall be given in writing addressed and delivered or mailed postage prepaid to the other party to this Agreement at its principal place of business. 17.SEVERABILITY.If any provision of this Agreement shall be held or made invalid by a court decision, statute, rule or otherwise, the remainder of this Agreement shall not be affected thereby. 18.GOVERNING LAW.To the extent that state law has not been preempted by the provisions of any law of the United States heretofore or hereafter enacted, as the same may be amended from time to time, this Agreement shall be administered, construed and enforced according to the laws of the state of Delaware. IN WITNESS WHEREOF the parties have caused this instrument to be signed on their behalf by their respective officers thereunto duly authorized, and their respective seals to be hereunto affixed, all as of the date first written above. EMPYREAL INVESTMENT TRUST, on behalf of the Funds listed on Schedule A, individually and not jointly EMPYREAL INVESTMENTS, LLC By: By: Name: Peter J. Eichler, Jr Name: Peter J. Eichler, Jr. Title: President Title: President 8 SCHEDULE A TO INVESTMENT ADVISORY AGREEMENT BETWEEN EMPYREAL INVESTMENT TRUST AND EMPYREAL INVESTMENTS, LLC Name of Fund Fee* Empyreal 100 Insider Fund Empyreal Growth Fund Empyreal Global Growth Fund * As a percent of average daily net assets.Note, however, that the Adviser shall have the right, but not the obligation, to voluntarily waive any portion of the advisory fee from time to time. 9
